UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Australia (2.1%) Origin Energy, Ltd. 659,283 $9,145,916 Telstra Corp., Ltd. 2,410,040 11,329,965 Belgium (0.9%) Solvay SA 65,893 8,923,727 Canada (2.8%) Agrium, Inc. 81,160 7,914,268 Intact Financial Corp. 118,023 7,232,300 Suncor Energy, Inc. 404,000 12,105,882 China (1.2%) Brilliance China Automotive Holdings, Inc. (NON) 4,692,000 5,532,921 China Communications Construction Co., Ltd. 7,020,000 6,548,532 Denmark (0.8%) TDC A/S 1,058,958 8,136,447 France (9.8%) BNP Paribas SA 182,711 9,377,698 European Aeronautic Defence and Space Co. NV 149,901 7,628,383 Pernod-Ricard SA 97,653 12,168,415 Safran SA 231,211 10,312,473 Sanofi 270,440 27,480,034 Valeo SA 290,899 15,741,514 Vivendi 610,425 12,609,565 Germany (8.7%) Allianz SE 98,959 13,439,829 Daimler AG (Registered Shares) 172,859 9,404,940 Deutsche Lufthansa AG 112,742 2,201,738 Deutsche Post AG 711,219 16,387,388 HeidelbergCement AG 67,683 4,863,738 Henkel AG & Co. KGaA (Preference) 96,448 9,283,523 Kabel Deutschland Holding AG 84,939 7,837,119 Merck KGaA 68,683 10,362,468 SAP AG 61,261 4,907,966 ThyssenKrupp AG (NON) 318,124 6,469,549 Hong Kong (0.7%) Sun Hung Kai Properties, Ltd. 523,988 7,072,781 Indonesia (0.8%) Matahari Department Store Tbk PT (NON) 1,690,500 1,913,609 PT Indocement Tunggal Prakarsa Tbk 2,273,500 5,457,162 Ireland (1.1%) Kerry Group PLC Class A 186,580 11,117,711 Italy (3.7%) ENI SpA 567,096 12,743,126 Fiat SpA (NON) 1,228,542 6,535,451 Luxottica Group SpA 205,603 10,307,533 UniCredit SpA (NON) 1,616,093 6,898,395 Japan (20.5%) Astellas Pharma, Inc. 226,900 12,196,463 Bridgestone Corp. 204,500 6,886,546 Japan Airlines Co., Ltd. (NON) 143,700 6,670,941 Japan Tobacco, Inc. 670,300 21,361,874 Mitsubishi Corp. 755,900 13,996,215 Mitsubishi Estate Co., Ltd. 508,000 14,009,327 Nintendo Co., Ltd. 59,500 6,390,237 Nissan Motor Co., Ltd. 1,604,800 15,428,310 Nitto Denko Corp. 130,500 7,721,729 NSK, Ltd. 1,015,000 7,709,407 Olympus Corp. (NON) 248,800 5,843,701 ORIX Corp. 1,626,400 20,577,282 Softbank Corp. 262,700 12,111,521 Sumitomo Mitsui Financial Group, Inc. 248,100 9,949,302 Tokyo Gas Co., Ltd. 2,977,000 16,255,144 Toshiba Corp. 1,271,000 6,372,890 Toyota Motor Corp. 328,500 16,959,792 Mexico (0.8%) Grupo Financiero Banorte SAB de CV 931,500 7,466,963 Netherlands (2.9%) Gemalto NV 107,685 9,393,357 ING Groep NV GDR (NON) 1,496,436 10,621,116 Ziggo NV 244,389 8,594,569 Russia (2.7%) Magnit OJSC 45,615 8,715,704 Sberbank of Russia ADR 750,923 9,626,833 Yandex NV Class A (NON) 341,300 7,890,856 Singapore (1.1%) Ezion Holdings, Ltd. 6,311,000 11,072,278 South Korea (2.3%) Samsung Electronics Co., Ltd. 10,176 13,966,162 SK Hynix, Inc. (NON) 314,690 8,131,707 Spain (1.4%) Grifols SA (NON) 61,256 2,271,221 Grifols SA ADR (NON) 220,407 6,394,007 Jazztel PLC (NON) 665,711 5,068,852 Switzerland (3.0%) Cie Financiere Richemont SA 228,311 17,917,591 UBS AG 713,576 10,937,039 Taiwan (1.5%) Asustek Computer, Inc. 499,000 5,965,806 Pegatron Corp. (NON) 5,943,000 9,182,062 Turkey (0.5%) Turk Hava Yollari (NON) 1,212,998 5,014,771 United Kingdom (21.4%) Associated British Foods PLC 570,490 16,478,455 Barclays PLC 4,232,021 18,721,944 BG Group PLC 716,891 12,297,969 BHP Billiton PLC 527,268 15,342,161 Centrica PLC 2,377,531 13,283,305 Compass Group PLC 1,131,614 14,451,814 GlaxoSmithKline PLC 637,785 14,909,330 Kingfisher PLC 1,659,343 7,256,268 Prudential PLC 1,250,555 20,236,655 Royal Dutch Shell PLC Class A 712,887 23,061,242 SSE PLC 380,948 8,589,857 Telecity Group PLC 584,734 8,027,362 Thomas Cook Group PLC (NON) (S) 3,157,570 5,392,692 TUI Travel PLC 1,081,477 5,350,422 WPP PLC 858,798 13,688,405 Xstrata PLC 712,167 11,556,849 United States (7.8%) Apple, Inc. 20,392 9,026,111 Covidien PLC 188,300 12,774,272 KKR & Co. LP 474,500 9,167,340 LyondellBasell Industries NV Class A 155,488 9,840,836 Monsanto Co. 89,465 9,450,188 Schlumberger, Ltd. 104,200 7,803,538 Tyco International, Ltd. 329,318 10,538,176 Visa, Inc. Class A 45,600 7,744,699 Total common stocks (cost $861,918,002) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 0.250%, April 30, 2014 (i) $143,000 $143,255 0.250%, May 31, 2014 (i) 41,000 41,062 Total U.S. treasury Obligations (cost $184,317) SHORT-TERM INVESTMENTS (1.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 4,023,380 $4,023,380 Putnam Short Term Investment Fund 0.08% (AFF) 6,433,890 6,433,890 SSgA Prime Money Market Fund 0.02% (P) 1,020,000 1,020,000 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 (SEGSF) $1,711,000 1,709,184 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 (SEGSF) 324,000 323,675 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, October 17, 2013 281,000 280,747 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 265,000 264,867 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.19%, May 2, 2013 130,000 129,982 Total short-term investments (cost $14,185,725) TOTAL INVESTMENTS Total investments (cost $876,288,044) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $255,919,238) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/17/13 $2,984,041 $2,972,474 $11,567 British Pound Buy 6/19/13 4,406,466 4,348,319 58,147 Swedish Krona Buy 6/19/13 2,703,381 2,723,307 (19,926) Barclays Bank PLC Canadian Dollar Sell 4/17/13 216,986 110,462 (106,524) Euro Sell 6/19/13 5,641,985 5,721,075 79,090 Japanese Yen Sell 5/15/13 1,304,624 1,328,178 23,554 Norwegian Krone Sell 6/19/13 4,897,849 4,952,594 54,745 Singapore Dollar Buy 5/15/13 3,461,012 3,486,843 (25,831) Swedish Krona Buy 6/19/13 3,520,199 3,550,651 (30,452) Swiss Franc Buy 6/19/13 9,944,199 9,995,527 (51,328) Citibank, N.A. Australian Dollar Buy 4/17/13 3,200,270 3,187,926 12,344 Danish Krone Buy 6/19/13 4,816,342 4,888,850 (72,508) Euro Buy 6/19/13 5,392,399 5,244,241 148,158 Singapore Dollar Buy 5/15/13 3,402,151 3,408,437 (6,286) Credit Suisse International Australian Dollar Buy 4/17/13 11,409,270 11,245,520 163,750 British Pound Buy 6/19/13 237,395 234,575 2,820 Canadian Dollar Buy 4/17/13 4,152,543 4,219,019 (66,476) Canadian Dollar Sell 4/17/13 4,152,543 4,218,534 65,991 Japanese Yen Sell 5/15/13 3,645,506 3,653,855 8,349 Norwegian Krone Buy 6/19/13 5,678,106 5,740,106 (62,000) Swedish Krona Buy 6/19/13 971,357 979,463 (8,106) Swiss Franc Buy 6/19/13 9,945,148 9,997,085 (51,937) Deutsche Bank AG Euro Sell 6/19/13 18,356,395 18,615,007 258,612 Swedish Krona Buy 6/19/13 2,850,535 2,873,720 (23,185) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 6,655,355 6,630,580 24,775 Euro Sell 6/19/13 10,489,038 10,631,905 142,867 JPMorgan Chase Bank N.A. Euro Sell 6/19/13 11,480,971 11,641,959 160,988 Japanese Yen Sell 5/15/13 7,385,320 7,445,470 60,150 Norwegian Krone Buy 6/19/13 9,039,714 9,138,000 (98,286) Swedish Krona Buy 6/19/13 5,613,820 5,659,972 (46,152) Swiss Franc Buy 6/19/13 8,940,152 8,986,222 (46,070) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 6,503,610 6,478,399 25,211 Euro Sell 6/19/13 10,919,722 11,069,477 149,755 Israeli Shekel Buy 4/17/13 6,258,419 6,146,338 112,081 Swedish Krona Buy 6/19/13 3,048,523 3,073,034 (24,511) UBS AG British Pound Sell 6/19/13 175,123 174,906 (217) Canadian Dollar Sell 4/17/13 6,874,457 6,796,695 (77,762) Euro Buy 6/19/13 9,038,975 9,155,577 (116,602) Swedish Krona Buy 6/19/13 4,092,683 4,126,379 (33,696) Swiss Franc Buy 6/19/13 7,591,721 7,629,646 (37,925) WestPac Banking Corp. British Pound Buy 6/19/13 119,685 145,374 (25,689) Canadian Dollar Buy 4/17/13 3,812,943 3,762,813 50,130 Canadian Dollar Sell 4/17/13 3,812,943 3,874,487 61,544 Euro Sell 6/19/13 15,434,721 15,656,237 221,516 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $977,486,021. (b) The aggregate identified cost on a tax basis is $877,195,905, resulting in gross unrealized appreciation and depreciation of $135,268,593 and $35,040,925, respectively, or net unrealized appreciation of $100,227,668. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $272,325 $143,867,458 $144,139,783 $5,149 $— Putnam Short Term Investment Fund * — 46,957,954 40,524,064 555 6,433,890 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,711,793. The fund received cash collateral of $4,023,380, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,634,428 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 17.9% Consumer discretionary 16.4 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $132,201 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $322,948 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $219,807. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $20,475,881 $— Belgium 8,923,727 — — Canada 27,252,450 — — China — 12,081,453 — Denmark 8,136,447 — — France 95,318,082 — — Germany 85,158,258 — — Hong Kong — 7,072,781 — Indonesia 1,913,609 5,457,162 — Ireland 11,117,711 — — Italy 36,484,505 — — Japan 23,332,682 177,107,999 — Mexico 7,466,963 — — Netherlands 28,609,042 — — Russia 26,233,393 — — Singapore — 11,072,278 — South Korea — 22,097,869 — Spain 13,734,080 — — Switzerland 28,854,630 — — Taiwan — 15,147,868 — Turkey 5,014,771 — — United Kingdom 208,644,730 — — United States 76,345,160 — — Total common stocks — U.S. Treasury Obligations — 184,317 — Short-term investments 7,453,890 6,731,835 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $864,675 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,896,144 $1,031,469 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $428,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
